Exhibit 10.2

 

 

 

 

 

 

 

ASHLAND GLOBAL HOLDINGS INC.

DEFERRED COMPENSATION PLAN FOR

NON-EMPLOYEE DIRECTORS

 

(Amended and Restated as of May 22, 2019)

 

 

 

--------------------------------------------------------------------------------

ASHLAND GLOBAL HOLDINGS INC.

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

(Amended and Restated as of May 22, 2019)

 

The Ashland Inc. Deferred Compensation Plan for Non-Employee Directors (2005)
was approved by the Board of Directors of Ashland Inc. on November 4, 2004 to be
effective January 1, 2005, and thereafter amended with changes effective January
26, 2007, January 1, 2008 and January 1, 2017.

The Plan is an unfunded plan maintained for the purpose of providing deferred
compensation for the Directors and, as such, is not an “employee benefit plan”
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended.

Effective as of May 22, 2019, the Plan is amended and restated as follows:

Article I.  GENERAL PROVISIONS

1.PURPOSE

The purpose of the Plan is to provide each Director with an opportunity to defer
some or all of the Director’s Fees as a means of saving for retirement or other
purposes.  In addition, the Plan provides Directors with the ability to increase
their proprietary interest in the Company’s long-term prospects by permitting
Directors to receive all or a portion of their Fees in Common Stock.  The
obligations of the Company hereunder constitute a mere promise to make the
payments provided for in this Plan.  No Director, his or her spouse or the
estate of either of them shall have, by reason of this Plan, any right, title or
interest of any kind in or to any property of the Company.  To the extent any
Participant has a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company.

2.DEFINITIONS

The following definitions shall be applicable throughout the Plan:

(a)“Accounting Date” means the Business Day on which a calculation concerning a
Participant’s Account is performed, or as otherwise defined by the Committee.

(b)“Account” means, collectively, a Deferred Fee Account, Stock Account, and
Restricted Stock Account.  The Account is maintained solely as a bookkeeping
entry by the Company to evidence an unfunded, unsecured payment obligation of
the Company to a Participant.

(c)“Beneficiary” means the Participant’s estate.

(d)“Board” means the Board of Directors of the Company.

--------------------------------------------------------------------------------

(e)“Business Day” means a day on which the New York Stock Exchange is open for
trading activity.

(f)“Change in Control” “ shall be deemed to have occurred if:

 

1.

there shall be consummated (A) any consolidation or merger of the Company (a
“Business Combination”), other than a consolidation or merger of the Company
into or with a direct or indirect wholly-owned subsidiary, as a result of which
the shareholders of the Company own (directly or indirectly), immediately after
the Business Combination, less than fifty percent (50%) of the then outstanding
shares of common stock that are entitled to vote generally for the election of
directors of the corporation resulting from such Business Combination, or
pursuant to which shares of the Company’s Common Stock would be converted into
cash, securities or other property, other than a Business Combination in which
the holders of the Company’s Common Stock immediately prior to the Business
Combination have substantially the same proportionate ownership of common stock
of the surviving corporation immediately after the Business Combination, or (B)
any sale, lease, exchange or transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, provided,
however, that no sale, lease, exchange or other transfer of all or substantially
all the assets of the Company shall be deemed to occur unless assets
constituting at least eighty percent (80%) of the total assets of the Company
are transferred pursuant to such sale, lease, exchange or other transfer;

 

2.

the shareholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company;

 

3.

any Person shall become the Beneficial Owner of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding securities ordinarily (and apart from rights accruing
in special circumstances) having the right to vote in the election of directors,
as a result of a tender or exchange offer, open market purchases,
privately-negotiated purchases or otherwise, without the approval of the Board;
or

 

4.

at any time during a period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board shall cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by the Company’s shareholders of each new director during such two-
(2-) year period was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of such two-
(2-) year period.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of (1) the consummation of any transaction or series of
integrated transactions

-2-

--------------------------------------------------------------------------------

immediately following which the record holders of the Common Stock of the
Company immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
all or substantially all of the assets of the Company immediately following such
transaction or series of transactions, or (2) the repurchase by the Company of
outstanding shares of Common Stock or other securities pursuant to a tender or
exchange offer.

(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time.

(h)“Committee” means the Governance and Nominating Committee of the Board or its
designee.

(i)“Common Stock” means the common stock, $.01 par value, of the Company.

(j)“Common Stock Fund” means that hypothetical investment option, approved by
the Committee, in which a Participant’s Account may be deemed to be invested and
may earn income based on a hypothetical investment in Common Stock.

(k)“Company” means Ashland Inc. prior to the date of conversion of Ashland Inc.
into Ashland LLC, and Ashland Global Holdings Inc. on and after the date of
conversion of Ashland Inc. into Ashland LLC, or any successor thereto.

(l)“Corporate Human Resources” means the Corporate Human Resources Department of
the Company.

(m)“Credit Date” means the date on which any Fees would otherwise have been paid
to the Participant if such Fees were not Deferred Fees.

(n)“Deferred Fee Account” means the portion of a Participant’s Account that is
separately accounted for and to which Deferred Fees are credited.

(o)“Deferred Fees” mean the Fees elected by the Participant to be deferred
pursuant to a Fee Deferral Election, and which are credited to the Participant’s
Deferred Fee Account and, if applicable to the Participant, the Participant’s
Stock Account.

(p)“Director” means any non-employee director of the Board.

(q)“Disability” means that a Participant is unable to engage in any substantial
gainful activity because of a medically determinable physical or mental
impairment that is expected to result in death or last for a continuous period
of twelve (12) or more months, all within the meaning of Code Section
409A.  Corporate Human Resources or its delegate shall determine whether a
Participant has incurred a Disability.

(r)“Election” means a Participant’s delivery of a notice of election to defer
payment of all or a portion of his or her Fees under the terms of the Plan.  The
Committee or the Company may prescribe other means of making and delivering an
Election.  An Election shall also include instructions specifying the time and
form of payment of a Participant’s Deferred Fees and Restricted Stock Units
and/or Account under the Plan.  Such Elections shall comply with Code

-3-

--------------------------------------------------------------------------------

section 409A to the extent applicable and be irrevocable except as otherwise
provided in the Plan.

(s)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(t)“Fair Market Value” means the price of a share of Common Stock, as reported
on the Composite Tape for New York Stock Exchange on the date and at the time
designated by the Company.

(u)“Fees” mean a Director’s annual cash retainer and, as applicable, other
additional annual cash retainers earned by a Director for service as a member of
the Board during all or part of a calendar year (but excluding Restricted Stock
Units).

(v)“Fee Deferral Election” means an Election by a Participant to defer Fees
pursuant to Article III, Section 3 of the Plan.

(w)“Participant” means a Director, regardless of whether the Director elects to
defer the payment of any Fees pursuant to a Fee Deferral Election.

(x)“Payment Commencement Date” means the date payment(s) of amounts credited to
a Participant’s Account begin pursuant to Article III, Section 5.

(y)“Personal Representative” means the person or persons who, upon the
disability or incompetence of a Participant, have acquired on behalf of the
Participant, by legal proceeding or otherwise, the right to receive the payments
specified in this Plan.

(z)“Plan” means this Ashland Global Holdings Inc. Deferred Compensation Plan for
Non-Employee Directors (formerly named the Ashland Inc. Deferred Compensation
Plan for Non-Employee Directors) as it now exists or may be hereafter amended.

(aa)“Restricted Stock Account” means the portion of a Participant’s Account that
is separately accounted for and to which Restricted Stock Units are credited
pursuant to Article III, Section 1.

(bb)“Restricted Stock Unit(s)” means the Participant’s annual award of deferred
Company restricted stock units for service as a Director.

(cc)“Secretary of the Treasury” or “Treasury” means the United States Department
of Treasury.

(dd)“Stock Account” means the portion of a Participant’s Account that is
separately accounted for and to which Deferred Fees are credited with Stock
Units attributable to the Participant’s hypothetical investment in the Common
Stock Fund.

(ee)“Stock Unit(s)” means the hypothetical Common Stock share equivalents
credited to a Participant’s Stock Account pursuant to Article III, Section 1.

-4-

--------------------------------------------------------------------------------

(ff)“Termination” means retirement from the Board or termination of service as a
Director for any other reason that constitutes a “separation from service”
within the meaning of Code section 409A and the Treasury regulations and other
guidance promulgated thereunder.

(gg)“Unforeseeable Emergency” means a severe financial hardship of a Participant
(that cannot be alleviated by compensation or reimbursement received insurance
companies or otherwise as provided in Treasury Regulation Section
1.409A-3(i)(3)) because of (i) an illness or accident of the Participant, the
Participant’s spouse or dependent (as defined in Code section 152(a)); (ii) a
loss of the Participant’s property due to casualty; or (iii) such other similar
extraordinary unforeseeable circumstances because of events beyond the control
of the Participant.  Corporate Human Resources or its delegate shall determine
whether a Participant has incurred an Unforeseeable Emergency.

3.SHARES; ADJUSTMENTS IN EVENT OF CHANGES IN CAPITALIZATION

(a)Shares Authorized for Issuance.  There shall be reserved for issuance under
the Plan of 941,716 shares of Common Stock (as adjusted on May 12, 2017 pursuant
to subsection (b) below), subject to further adjustment pursuant to subsection
(b) below.  Such shares shall be authorized but unissued shares of Common Stock.

(b)Adjustments in Certain Events.  In the event of any change in the outstanding
Common Stock of the Company by reason of any stock split, stock dividend,
recapitalization, merger, consolidation, reorganization, combination, or
exchange of shares, split-up, split-off, spin-off, liquidation or other similar
change in capitalization, or any distribution to common shareholders other than
ordinary cash dividends, the number or kind of shares that may be issued under
the Plan shall be automatically adjusted so that the proportionate interest of
the Directors shall be maintained as before the occurrence of such event.  Such
adjustment shall be conclusive and binding for all purposes of the Plan.

4.ELIGIBILITY

Each Director shall be eligible to, and shall participate in the Plan.

5.ADMINISTRATION

Full power and authority to construe, interpret and administer the Plan shall be
vested in the Company and the Committee or one or more of their delegates.  This
power and authority includes, but is not limited to, establishing deferral terms
and conditions and adopting modifications and amendments to procedures as may be
deemed necessary or appropriate.  This power and authority also includes,
without limitation, the ability to construe and interpret provisions of the
Plan, make determinations regarding law and fact, reconcile any inconsistencies
between provisions in the Plan or between provisions of the Plan and any other
statement concerning the Plan, whether oral or written, supply any omissions to
the Plan or any document associated with the Plan, and to correct any defect in
the Plan or in any document associated with the Plan.  Decisions of the Company
and the Committee (or their delegates) shall be final, conclusive and binding
upon all parties.  Day-to-day administration of the Plan shall be the
responsibility of Corporate Human Resources.  The administration of and all
interpretations under the Plan shall be made consistent with all applicable law.

-5-

--------------------------------------------------------------------------------

Article II.  FEES IN COMMON STOCK PROVISION

Each Participant may make an Election to receive all or a portion of his or her
Fees in shares of Common Stock (in lieu of cash) or make a Fee Deferral Election
to defer Fees pursuant to Article III, Section 3.  A Participant who elects to
receive Fees in shares of Common Stock shall receive such shares at the end of
each quarter beginning in the quarter the Election is effective.  The number of
shares of Common Stock so issued shall be equal to the amount of Fees which
otherwise would have been payable in cash during the quarter divided by the Fair
Market Value.  Only whole number of shares of Common Stock will be issued, with
any fractional shares to be paid in cash.

Article III.  DEFERRED COMPENSATION

1.PARTICIPANT’S ACCOUNT

(a)Deferred Fee Account.  For each Participant who makes a Fee Deferral
Election, there shall be established a Deferred Fee Account to which there shall
be credited any Deferred Fees as of each Credit Date.  The Deferred Fee Account
shall be credited (or debited) on each Accounting Date with hypothetical income
(or hypothetical loss) based upon the Deferred Fee Account’s hypothetical
investment in any one or more of the hypothetical investment options available
under the Plan, as prescribed by the Committee or the Company and as elected by
the Participant under the terms of Article III, Section 3.  The crediting or
debiting on each Accounting Date of such hypothetical income (or hypothetical
loss) shall be made for the respective amounts that were subject to each Fee
Deferral Election under Article III, Section 3.

(b)Stock Account and Stock Units.  To the extent a Participant selects a Common
Stock Fund as a hypothetical investment of the Participant’s Deferred Fee
Account, such shall be accounted for in the Stock Account (instead of the
Deferred Fee Account) of the Participant, and shall be credited on each
Accounting Date with Stock Units equal to the number of shares of Common Stock
(including fractions of a share) that could have been purchased with the amount
of such Deferred Fees at the Fair Market Value on the Accounting Date.  As of
the date of any dividend distribution date for the Common Stock, the
Participant’s Stock Account shall be credited with additional Stock Units equal
to the number of shares of Common Stock (including fractions of a share) that
could have been purchased, at the Fair Market Value on such date, with the
amount which would have been paid as dividends on that number of shares
(including fractions of a share) of Common Stock which is equal to the number of
Stock Units then credited to the Participant’s Stock Account with respect to a
particular Fee Deferral Election under Article III, Section 3.

(c)Restricted Stock Account and Restricted Stock Units.  Each Participant shall
have his or her Restricted Stock Account credited on an Accounting Date with the
number of Restricted Stock Units approved for such allocation equal to the
number of shares of Common Stock (including fractions of a share) that could
have been purchased with the dollar amount of the approved grant for this
purpose at the Fair Market Value on the Accounting Date.  The Restricted Stock
Units so credited shall be separately maintained and accounted for in a
Restricted Stock Account for the Participant.  Amounts credited to the
Restricted Stock Account shall be forfeitable until the one (1) year anniversary
of the date on which such amounts were so

-6-

--------------------------------------------------------------------------------

credited; provided, however, if the Participant does not seek re-election as a
Director, such forfeitable amounts shall become non-forfeitable on the date of
the Board meeting that immediately precedes such one (1) year anniversary so
long as the Participant is a Director on the day before such Board meeting.  As
of the date of any dividend distribution date for the Common Stock, the
Participant’s Restricted Stock Account shall be credited with additional
Restricted Stock Units equal to the number of shares of Common Stock (including
fractions of a share) that could have been purchased, at the Fair Market Value
on such date, with the amount which would have been paid as dividends on that
number of shares (including fractions of a share) of Common Stock which is equal
to the number of Restricted Stock Units then credited to the Participant’s
Restricted Stock Account.  The additional Restricted Stock Units so allocated
shall remain forfeitable until the date on which the Restricted Stock Units with
respect to which the additional Restricted Stock Units were credited become
non-forfeitable.  On the date of a Participant’s Termination prior to a Change
in Control (other than in the circumstance described in the proviso in the third
sentence of this paragraph (c)), all Restricted Stock Units (including
fractional Restricted Stock Units) that have not become non-forfeitable shall be
forfeited; provided, however, that the date of a Participant’s Termination on or
after a Change in Control, all Restricted Stock Units (including fractional
Restricted Stock Units) shall become nonforfeitable.

2.EARLY PAYMENT/DISTRIBUTION

(a)Unforeseeable Emergency.  A Participant or a Participant’s Personal
Representative may submit an application for a payment/distribution from the
Participant’s Account (including the non-forfeitable portion of the Restricted
Stock Account) because of an Unforeseeable Emergency.  The amount of the
payment/distribution shall not exceed the amount necessary to satisfy the needs
of the Unforeseeable Emergency.  Such payment/distribution shall include an
amount to pay taxes reasonably anticipated as a result of the
payment/distribution.  The amount allowed as a payment/distribution under this
Article III, Section 2(a) shall take into account the extent to which the
Unforeseeable Emergency may be relieved through reimbursement or compensation
from insurance or liquidation of the Participant’s assets (but only to the
extent such liquidation would itself not cause a severe financial
hardship).  The payment/distribution shall be made in a single sum and paid as
soon as practicable (but not later than sixty (60) days) after the application
for the payment/distribution on account of the Unforeseeable Emergency is
approved.  The provisions of this Article III, Section 2(a) shall be interpreted
and administered in accordance with applicable guidance that may be issued by
the Treasury.

(b)Disability.  A Participant or a Participant’s legal representative may submit
an application for a total payment/distribution from the Participant’s Account
(including the non-forfeitable portion of the Participant’s Restricted Stock
Account) because of the Participant’s Disability.  The payment/distribution
shall be made in a single lump sum and paid as soon as practicable (but not
later than sixty (60) days) after the application is approved.  The provisions
of this Article III, Section 2(b) shall be interpreted and administered in
accordance with applicable guidance that may be issued by the Treasury. If such
guidance should allow an election of a period or form of distribution at the
time of application for a distribution on account of the Participant’s
Disability then the Plan shall allow such elections.

-7-

--------------------------------------------------------------------------------

(c)Prohibition on Acceleration.  Except as otherwise provided in the Plan and
except as may be allowed in guidance from the Secretary of the Treasury,
payments/distributions from a Participant’s Account may not be made earlier than
the time such amounts would otherwise be paid/distributed pursuant to the terms
of the Plan.  Notwithstanding anything herein to the contrary, acceleration of
payments/distributions may be made in the discretion of the Company for any
permitted purpose under Treas. Reg. section 1.409A-3(j)(4)(ii)-(xiv).

3.ELECTIONS

(a)General.  Any Participant wishing to defer Fees under the Plan may elect to
do so by completing and delivering a Fee Deferral Election on a form (which may
be an online election form) prescribed by Corporate Human Resources (i) electing
the time and form of payment/distribution (lump sum or installments not
exceeding fifteen (15) years at a specified time or under a fixed schedule not
exceeding fifteen (15) years) of such Deferred Fees, and (ii) designating the
manner in which such Deferred Fees are to be deemed invested in accordance with
Article III, Section 1.  The timing of the filing of the appropriate Fee
Deferred Election form shall be determined by the Company or the Committee.  An
effective Fee Deferral Election to defer Fees may not be revoked or modified
except as otherwise determined by the Company or the Committee in a manner
consistent with applicable law (including, without limitation, Code section
409A) or as stated herein.

(b)Permissible Fee Deferral Election.  A Participant’s initial Fee Deferral
Election to defer Fees may only be made in the taxable year before the Fees are
earned, with one exception.  The exception applies to a Participant during his
or her first year of eligibility to participate in the Plan.  In that event such
a Participant may, if so offered by the Company or the Committee, elect to defer
Fees for services performed after the Fee Deferral Election, provided that the
Fee Deferral Election is made within thirty (30) days of the date the
Participant first becomes eligible to participate in the Plan.  A Participant’s
Fee Deferral Election under this Article III, Section 3(b) shall specify the
amount or percentage of Fees deferred and the time and form of
payment/distribution (lump sum installments not exceeding fifteen (15) years at
a specified time or under a fixed schedule not exceeding fifteen (15) years)
from among those described in Article III, Section 4 of the Plan.  Each Fee
Deferral Election to defer Fees may be treated as a separate election regarding
the time and form of distribution, if so determined at the time of a particular
election by the Company.

(c)Hypothetical Investment Alternatives.  Subject to the following, a
Participant may select, and elect to change an existing selection as to the
hypothetical investment alternatives in effect with respect to amounts credited
to the Participant’s Account (in increments prescribed by the Committee or the
Company) as often, and with such restrictions, as determined by the Committee or
by the Company.  Notwithstanding the foregoing, the following rules shall apply
to investments of Stock Units and Restricted Stock Units:

 

1.

Stock Units.  Stock Units credited to a Participant’s Stock Account cannot be
transferred to another hypothetical investment alternative under the Plan.

-8-

--------------------------------------------------------------------------------

 

2.

Restricted Stock Units.  Restricted Stock Units credited on an annual basis to a
Participant’s Restricted Stock Account cannot be transferred to another
hypothetical investment alternative under the Plan.

4.PAYMENT/DISTRIBUTION

(a)Account.  In accordance with a Participant’s Election and as prescribed by
the Committee or the Company, (i) Deferred Fees credited to a Participant’s
Deferred Fee Account and Stock Account, and (ii) the non-forfeitable portion of
the Participant’s Restricted Stock Account, shall be paid/distributed (in the
medium set forth in Article III, Section 4(b) hereof) pursuant to the
Participant’s Fee Deferral Election (applicable to Deferred Fees) and Election
(applicable to the Participant’s Restricted Stock Account); provided that if
such Fee Deferral Election or Election does not specify a time and form of
distribution under Article III, Section 3 of the Plan, such amounts shall be
paid in a lump sum within sixty (60) days following Termination (provided that
if such sixty (60) day period begins in one calendar year and ends in the next
calendar year, the Participant shall have no right, directly or indirectly, to
designate the calendar year of payment).  In accordance with a Participant’s Fee
Deferral Election under Article III, Section 3, but subject to Sections 2 and 6
of Article III, amounts subject to such Fee Deferral Election in the Deferred
Fee Account and Stock Account and subject to such Election in the Restricted
Stock Account shall be paid/distributed --

 

1.

Upon a Participant’s Termination, including death, as either a lump sum or in
installments not exceeding fifteen (15) years; or

 

2.

At a specified time or under a fixed schedule not exceeding fifteen (15) years.

(b)Medium of Distribution and Default Method.  A Participant’s Account shall be
paid/distributed in cash.  Notwithstanding anything in the foregoing to the
contrary, all of a Participant’s Stock Units and Restricted Stock Units that are
subject to the restrictions on hypothetical investment transfer described in
Article III, Section 3(c) shall be paid/distributed to the Participant (or, in
the event of the Participant’s death, the Participant’s Beneficiary(ies) or
estate) in whole shares of Common Stock, with any remainder distributed in cash;
provided that any shares of Common Stock underlying Restricted Stock Units that
were credited to the Plan on or after January 1, 2017 shall be debited against
and reduce the share reserve of the stockholder approved equity plan maintain by
the Company under which the Restricted Stock Units were granted (or deemed
granted) and shall not reduce the share limit in Article I, Section 3(a) of this
Plan.  The amounts so paid/distributed shall be paid/distributed first under the
timing of distributions that applies to the portion of the Participant’s Account
being paid/distributed.  

(c)A Participant’s Account shall be paid/distributed in cash or shares of Common
Stock (or a combination of both) as determined by the Committee or the
Company.  Notwithstanding anything in the foregoing to the contrary, all of a
Participant’s Stock Units and Restricted Stock Units that are subject to the
restrictions on hypothetical investment transfer described in Article III,
Section 3(c) shall be paid/distributed to the Participant (or, in the event of
the Participant’s death, the Participant’s Beneficiary(ies) or estate) in whole
shares of Common Stock, with any remainder distributed in cash.  The amounts so
paid/distributed shall

-9-

--------------------------------------------------------------------------------

be paid paid/distributed first under the timing of distributions that applies to
the portion of the Participant’s Account being paid/distributed.

(d)Election to Delay the Time or Change the Form of Payment/Distribution.  A
Participant may make an Election to delay the time of a payment or change the
form of a payment, or may elect to do both, with respect to an amount that would
be payable pursuant to a Fee Deferral Election or other Election (except in the
event of a payment/distribution on account of the Participant’s death) if all of
the following Code section 409A requirements are met:

 

1.

Such a subsequent Election may not take effect until at least twelve (12) months
after it is made;

 

2.

Any delay to the payment/distribution that would take effect because of the
subsequent Election is at least to a date five (5) years after the date the
payment/distribution otherwise would have begun; and

 

3.

In the case of a payment/distribution that would be made under paragraph (a)2.
of this Section 4, such a subsequent Election may not be made less than twelve
(12) months before the date of the first scheduled payment.

5.PAYMENT COMMENCEMENT DATE

Payments of amounts deferred by Participants pursuant to valid Fee Deferral
Elections and Elections shall commence in accord with such Fee Deferral
Elections and Elections.  If a Participant dies prior to the first deferred
payment specified in a Fee Deferral Election and Election, payments shall
commence to the Participant’s Beneficiary on the first payment/distribution date
so specified.

6.CHANGE IN CONTROL

In the event of a Change in Control, the Company shall reimburse a Participant
for the legal fees and expenses incurred if the Participant is required to seek
to obtain or enforce any right to payment/distribution.  In the event that it is
determined that such Participant is properly entitled to a cash or other
payment/distribution hereunder, such Participant shall also be entitled to
interest thereon payable in an amount equivalent to the Prime Rate of Interest
quoted by Citibank, N.A. as its prime commercial lending rate on the subject
date from the date such payment/distribution should have been made to and
including the date it is made.  Notwithstanding any provision of this Plan to
the contrary, this Article III, Section 6 and the definition of “Change in
Control” in Article I may not be amended after a Change in Control occurs
without the written consent of a majority in number of Participants.

Article IV.  MISCELLANEOUS PROVISIONS

1.BENEFICIARY

If the Participant dies before receiving payment of all amounts due hereunder,
remaining unpaid amounts shall be paid in one lump sum to the estate of such
Participant which shall be the Participant’s “Beneficiary” under this Plan.

-10-

--------------------------------------------------------------------------------

2.INALIENABILITY; UNFUNDED PLAN

The interests of a Participant and his or her Beneficiary under the Plan may not
in any way be voluntarily or involuntarily transferred, alienated or assigned by
a Participant or a Participant’s Beneficiary, nor be subject to attachment,
execution, garnishment or other such equitable or legal process.

The Plan at all times shall be unfunded; and no provision shall be made at any
time with respect to segregating assets of any Participant for the payment of
any amounts hereunder.  The Plan constitutes a mere promise of the Company to
make payments to Participants (and, to the extent applicable, Participants’
Beneficiaries) in the future.  Participants and their Beneficiaries have rights
only as unsecured general creditors of the Company.

3.GOVERNING LAW

The provisions of this Plan shall be interpreted and construed in accordance
with the laws of the State of Delaware.

4.AMENDMENT AND TERMINATION

The Committee may amend, alter or terminate this Plan at any time; provided,
however, that the Committee may not, without approval by the Board:

 

1.

materially increase the number of securities that may be issued under the Plan
(except as provided in Article I, Section 3),

 

2.

materially modify the requirements as to eligibility for participation in the
Plan, or

 

3.

otherwise materially increase the benefits accruing to Participants under the
Plan;

provided that, no amendment by the Committee or Board can directly or indirectly
deprive any current or former Participant or Beneficiary of all or any portion
of his vested Account which had accrued prior to the amendment, except to the
extent required by the Code or other applicable law.

5.COMPLIANCE WITH RULE 16b-3

It is the intention of the Company that the Plan comply in all respects with
Rule 16b-3 promulgated under Section 16(b) of the Exchange Act and that
Participants remain non-employee Directors for purposes of administering other
employee benefit plans of the Company and having such other plans be exempt from
Section 16(b) of the Exchange Act.  Therefore, if any Plan provision is found
not to be in compliance with Rule 16b-3 or if any Plan provision would
disqualify Participants from remaining non-employee Directors, that provision
shall be deemed amended so that the Plan does so comply and the Participants
remain non-employee Directors, to the extent permitted by law and deemed
advisable by the Committee, and in all events the Plan shall be construed in
favor of its meeting the requirements of Rule 16b-3.


-11-

--------------------------------------------------------------------------------

6.COMPLIANCE WITH 409A

It is the intention of the Company and the Committee that the Plan be
administered in compliance with Code section 409A and the applicable guidance
issued thereunder by the Secretary of the Treasury.  Any provision that is found
to be inconsistent with Code section 409A or the applicable guidance issued
thereunder by the Secretary of the Treasury shall be reformed and applied by the
Company in a manner consistent with applicable law, as determined by the
Company.

No representation is made to any Participant with respect to the tax or
securities aspects or implications of the Plan; and Participants should consult
with their own tax, financial and legal advisors with respect to their
participation in the Plan.  Neither the Company, nor any member of the Board or
the Committee shall have any liability to any person in the event Code section
409A applies to any Account or payment under the Plan in a manner that results
in adverse tax consequences for the Participant or any of his or her
Beneficiary.

7.EFFECTIVE DATE

The Plan was established by the Company to be effective as of January 1, 2017
and was amended and restated effective as of May 22, 2019.  

IN WITNESS WHEREOF, this amendment and restatement of the Plan was executed this
22nd day of May, 2019.

 

 

ASHLAND GLOBAL HOLDINGS INC.

 

 

 

 

By:

/s/ Anne T. Schumann

 

Title:

SVP, CHRO & CIO

 

 

-12-